Case 5:18-cv-01882-JGB-SHK Document 159 Filed 01/13/20 Page 1 of 1 Page ID #:3810
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL


 Case No.       EDCV18-01882-JGB (SHKx)                                 Date: January 13, 2020

 Title: Monster Energy Company v. Vital Pharmaceuticals, Inc. et al



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge

                D. Castellanos                                             CS #4
                Deputy Clerk                                           Court Reporter

      Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
           Michael Hayes Todisco                              Michael D. Kanach (Telephone)
                 Varun Behl                                          Timothy Branson
                  Eva Weiler




 Proceedings:      TELEPHONIC CONFERENCE RE: DISCOVERY DISPUTE


          At the request of the parties, the Court held a conference regarding a discovery dispute.
  Attorneys Michael Hayes Todisco, Varun Behl and Eva Weiler appeared for Plaintiff. Attorney
  Michael D. Kanach appeared for Defendant, VPX Sports by telephone and Attorney Timothy
  Branson appeared for Defendant. Following discussion between the Court and counsel, the Court
  orders the parties to meet and confer regarding a mutually agreed upon briefing schedule pertaining
  to the issues raised on the record and to provide such briefing schedule to the Court at the parties’
  convenience.


 IT IS SO ORDERED




    Page 1                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk   DC
                                                                           Time in Court                   : 54
